Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 8/17/21.
	Claims 1-32 are pending.  Claims 21-23, 25, 30, and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Drawings
The drawings were received on 8/17/21.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “the maximum protocol data unit size” lacks an antecedent basis. 

Claims 27-28 fall in view of claim 26.
For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13-16, 24, 26, 28, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/070901 to Ruffini et al., (“Ruffini”) in view of Risk et al., US 2007/0097264, (“Risk”).
Independent Claims
Regarding independent claim 1, Ruffini teaches the claimed limitations “A method of operating a first node of a network to provide a time function in the network, the method comprising, at the first node (Fig. 4, switch site 20): 
generating a time function protocol data unit for supporting the time function (see page 5, line 29 – page 6, line 9; the “time function protocol data unit” reads on the timing packets which are generated and transmitted by switch site 20, see in particular page 5, lines 30-31); 
generating a plurality of preamble protocol data units (see page 9, line 31 – page 10, line 16; the “plurality of preamble protocol data units” reads on the probing packets in the disclosure “probing packets in addition to the timing packets” (page 9, lines 34-35); see also, page 10, lines 13-14, “the packets are a combination of timing packets and active probing packets”; these probing packets are generated and transmitted by the switch site 20); 
sending the plurality of preamble protocol data units (see page 9, lines 34-35 which discloses that the probing packets are transmitted in addition to the timing packets); 
sending the time function protocol data unit, (timing packet, see page 9, lines 6-10, which disclose “The two-way timing packets carrying timing information are sent on the alternate path 38” (emphasis added).)
wherein the preamble protocol data units carry routing information to cause the preamble protocol data units to follow a same network path as the time function protocol data unit” (see Fig. 4 which shows an example path 30 followed by the probing and timing packets from the switch site 20 to one of the base stations 10, see page 4, line 32 – page 5, line 34; the “routing information” is deemed inherent in the probing packets since these packets follow the same path as the timing packets, however, see below).
Assuming arguendo that the “routing information” is not inherent in Ruffini, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini by incorporating a routing information into the probing packets since this is well known in the art to send packets from a source to a destination and such a modification would enable accurate delivery of packets from end to end within the network.
Ruffini appears to teach that “sending the plurality of preamble protocol data units” occurs before “sending the time function protocol data unit” since both probing packets and timing packets are sent by the switch site 20 and probing packets are used to select monitoring paths which may be carried out prior to detection of a problem, see 
Risk teaches more explicitly these limitations in that one or more null frames (“preamble protocol data units”) are transmitted prior to transmitting a sync frame (“time function protocol data unit”), see the Abstract and paragraph no. 0027.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini by incorporating the teachings of Risk to settle the signal path prior to reception of the sync frame, thereby lessening or removing the effects of previously sent data on the sync frame, as suggested by Risk in the Abstract.  See also paragraph no. 0027 for an additional motivation to combine.
Regarding independent claims 24, 29, and 31, these independent claims are corresponding apparatus claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims, if any.
Regarding further independent claim 29, see Fig. 8 for a “processor” (processing arrangement 251) and “memory” (memory 252).
Regarding further independent claim 31, see Fig. 8 for a “first generation module” (processing arrangement 251), “a second generation module” (processing arrangement 251) and “an output module” (I/O 253).
Dependent Claims
Regarding claim 7, Ruffini teaches “wherein the network permits a maximum protocol data unit size” (inherent in the network shown in Fig. 4) but fails to teach “the preamble protocol data unit has a length which is less than 5% of the maximum protocol data unit size” as recited, i.e., the recited range is not taught by Ruffini nor Risk.  Ruffini does teach that the probing packet has some length which is less than the maximum protocol data unit size but does not specifically disclose the recited range.
However, such ranges are considered nothing more than the selection of an optimum range through routine experimentation which has been held unpatentable, see  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating such ranges since this would decrease the network signaling overhead, thereby reducing the power consumption of the nodes within the network.
Regarding claim 10, Ruffini teaches “determining when the time function protocol data unit is waiting in a queue at the node” (inherent in Ruffini since it teaches transmitting timing packets by the switch site 20 and the timing packets must inherently 
Risk teaches more explicitly the limitations “generating a sequence of the plurality of preamble protocol data units and inserting the sequence of the plurality of preamble protocol data units into the transmission queue before the time function protocol data unit is inserted into the transmission queue” (see the Abstract and paragraph no. 0027; since the null frames are transmitted before the sync frame, the nulls frames must be placed in a transmission queue before the sync frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini by incorporating the additional teachings of Risk to settle the signal path prior to reception of the sync frame, thereby lessening or removing the effects of previously sent data on the sync frame, as suggested by Risk in the Abstract.  See also paragraph no. 0027 for an additional motivation to combine.
1) and sending the timestamp in a subsequent time function protocol data unit” (follow-up message 113 includes timestamp t1) as recited.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Fig. 2 of Ruffini in order to accurately synchronize the clocks of the master node with the slave node by using a two-way PTP message exchange as is well known in the art, see page 1, line 29 – page 2, line 14 of applicant’s specification.
Regarding claim 14, Ruffini in the disclosed embodiments does not explicitly teach the limitations of claim 14.  However, in Fig. 2 of Ruffini which discloses prior art, Fig. 2 teaches “wherein the time function protocol data unit carries an event message of a synchronisation protocol using a two-way exchange of messages” (see page 1, lines 29-31 of applicant’s specification which discloses a Sync message 111) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Fig. 2 of Ruffini in order to accurately synchronize the clocks of the master 
Regarding claim 15, see page 4, line 20 of Ruffini.
Regarding claim 16, see page 4, line 20 and page 1, lines 29-31 of Ruffini.
Regarding claim 26, Ruffini teaches in Fig. 4 “a first node comprising apparatus according to claim 24 and a first clock (switch site 20 having master clock 22);Attorney's Docket No. 0111-362/P51803US1 
U.S. Application No. Not Yet AssignedPage 11a second node comprising a second clock (base station 10 having a slave clock); 
a network connecting the first node to the second node, the network comprising at least one intermediate node (network 12, 14 including at least one intermediate node 4); 
wherein the second node is configured to: 
receive the time function protocol data unit; 
use the time function protocol data unit to determine a time offset between a clock at the second node and a clock at the first node; 
synchronise the second clock with the first clock” (see page 5, line 28 – page 6, line 9 for each of the functions of receive, use, and synchronize associated with the base station 10 or “second node”) as recited.
Regarding claim 28, see Fig. 4 of Ruffini.
Claims 2-6, 17-18, 20, 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini in view of Risk as applied to claim 1 above, and further in view of Hirota, US 2014/0064297, (“Hirota”).
Regarding claims 2 and 3, Ruffini teaches that the probing packes (“preamble PDU”) and the timing packets (“time function PDU”) are forwarded by an intermediate node 4 as shown in Fig. 4.  Ruffini does not teach that the time function PDU or the preamble PDU “carries information” which dictates the order of forwarding as recited in claims 2 and 3, respectively.
Hirota teaches forwarding priority packets over non-priority packets based on referencing the priority or service type information in the header of the priority packet. The priority packet may be a synchronization message, see paragraph nos. 0065 and 0067.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 4, Ruffini teaches preamble PDUs and time function PDU but fails to teach the “priority” limitations of each PDU as recited.
Hirota teaches forwarding priority packets over non-priority packets based on referencing the priority or service type information in the header of the priority packet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 5, Ruffini does not teach but Hirota teaches “wherein the preamble protocol data units (non-priority packets, paragraph no. 0065) carry priority information which indicates a priority level which is immediately below a priority level of the time function protocol data unit” (priority packets, paragraph nos. 0065, 0067) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 6, Ruffini does not teach but Hirota teaches “wherein a priority level of the time function protocol data unit and a priority level of the preamble protocol data unit are higher than a priority level of other data traffic in the network” (see paragraph no. 0065, “The priority packet is a packet that is transmitted on a priority 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claims 17 and 27, Ruffini teaches “at an intermediate node along the network path: receiving the plurality of preamble protocol data units and storing the plurality of preamble protocol data units in a second queue (see Fig. 4, node 4 for an “intermediate node” along the network path 30; node 4 has an inherent “second queue” for storing the probing packets prior to transmission to the base station 10); receiving the time function protocol data unit and storing the time function protocol data unit in a first queue (see Fig. 4, node 4 receives the timing packet and stores it in an inherent “first queue” prior to transmission to the base station 10), wherein the plurality of preamble protocol data units are received before the time function protocol data unit” (since the probing packets are transmitted before the timing packet by the 
Ruffini does not teach the recited “priority levels” associated with the queues and “controlling a time order of forwarding, by the intermediate node, queued protocol data units based on the priority levels of the queues” as recited in claim 17 and similarly recited in claim 27.
Hirota teaches in Fig. 9 and paragraph nos. 0063-0065, a priority queue 641 and a non-priority queue 642 in which the priority queue 641 store a priority packet 71 and the non-priority queue 642 stores a non-priority packet.  The priority packet may be a synchronization message and the priority packet is transmitted on a priority basis over the non-priority packet.  Hence, Hirota effectively teaches the recited “priority levels” and the limitation “controlling a time order of forwarding queued protocol data units based on the priority levels of the queues” as recited in claim 17 and similarly recited in claim 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 20, Ruffini and Risk do not teach but Hirota teaches “wherein the intermediate node allocates at least one of the preamble protocol data units to a queue according to at least one of: priority information carried by the protocol data unit (see paragraph no. 0067, “For example, the writer 62 may determine a priority of the packet by referencing the service type information included in the IP header”); an indicator of a message type.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk as applied to claim 1 above, and further in view of Adhikari, US 2005/0044211, (“Adhikari”).
Ruffini and Risk do not teach but Adhikari teaches “wherein the preamble protocol data unit has a length which is a minimum protocol data unit size permitted in the network” (see paragraph no. 0059, “the size of beacon packets is dictated … by the minimum data packet size allowed by a network protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Adhikari to minimize the size of the overhead packet signaling within the network, thereby reducing the power consumption of the nodes in the network.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk as applied to claim 1 above, and further in view of Webb, III, US 2012/0207178, (“Webb”).
Ruffini teaches “wherein the network supports a maximum protocol data unit size” (Ruffini’s network inherently supports a maximum PDU size) but fails to teach “a combined length of a sequence of the plurality of preamble protocol data units is equal to, or longer than, the maximum protocol data unit size.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Webb to allow the network to use variable packet sizes, as suggested by Webb in paragraph no. 0056.  Furthermore, this modification would prevent packet sizes from exceeding the network’s maximum PDU size thereby ensuring efficient and reliable communication among the nodes in the network.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk as applied to claim 1 above, and further in view of Polland, US 2016/0142291, (“Polland”).
Ruffini teaches “wherein the time function protocol data unit is destined for a second node” (Fig. 4, “second node” reads on base station 10) but fails to teach “generating a number of preamble protocol data units based on a number N of intermediate nodes to be traversed between the first node and the second node”.  Ruffini teaches generating a number of preamble protocol data units or probing packets and intermediate nodes or nodes 4 between the switch site 20 and base station 10 but does not teach generating the number of preamble PDUs based on the number of intermediate nodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Polland to ensure that a sufficient number of probing packets are transmitted over the intermediate nodes by having the number of probing packets as a function of the number of intermediate nodes, thereby increasing the reliability of the transmission of the probing packets and by extension, the network.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini, Risk, and Polland as applied to claim 11 above, and further in view of Webb.
Ruffuni, Risk, and Polland do not teach but Webb teaches “generating a number of preamble protocol data units such that a combined length of a sequence of the plurality of preamble protocol data units is equal to, or greater than, a length of a multiplier of the maximum protocol data unit size allowed in the network”
Webb teaches that a network may allow for variable packet sizes from a minimum packet size to a maximum packet size, see paragraph no. 0056.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Polland by incorporating .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations “receiving a data traffic protocol data unit carrying data traffic and storing the data traffic protocol data unit in a third queue having a third priority level which is lower than the second priority level; and the controlling a time order of forwarding comprises:Attorney's Docket No. 0111-362/P51803US1 U.S. Application No. Not Yet AssignedPage 8forwarding, by the intermediate node, the queued preamble protocol data units before forwarding the queued data traffic protocol data unit; and forwarding, by the intermediate node, the time function protocol data unit before forwarding any remaining queued preamble protocol data units” as recited in claim 19.
Ruffini is the closest prior art of record.  While it teaches/suggests that a time PDU or timing packet is forwarded before forwarding preamble PDUs or probing packets by an intermediate node 4, it does not teach or suggest that this is done in combination with “forwarding, by the intermediate node, the queued preamble protocol data units 
Response to Arguments
Most of the 112(b) rejections have been withdrawn in of applicant’s amendments.  However, some of the 112(b) rejections have been maintained since applicant has not addressed these rejections either by amendment or by argument.
Applicant’s arguments regarding the non-applicability of 112(f) to claim 31 has been carefully reviewed.  However, the arguments are not persuasive, and claim 31 is interpreted to still fall under 112(f) since the terms “first generation module”, “second generation module” and “output module” use the nonce term “module” without reciting sufficient structure to perform the recited functions of each module.  Applicant argues that since the term “for” is not used with these nonce terms, these terms should not be construed as falling within 112(f) and cites MPEP 2181(I)(A) as support.  However, see MPEP 2181(I)(B) which states “A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function.” (emphasis added).  Here, applicant has used “configured to” rather than “for” to recite the function of each nonce term and as such, these terms fall within 112(f).

Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive.
Applicant argues, re claim 1, that none of the cited references teach the limitation “wherein the preamble protocol data units carry routing information to cause the preamble protocol data units to follow a same network path as the time function protocol data unit.”  In particular, applicant argues “there is nothing in the citation to Ruffini disclosing that Ruffini's probing packets carry routing information to cause said packets to follow a same network path as Ruffini's timing packet. Rather, the nature of the probing packets suggests the opposite.” 
However, this argument is not persuasive, as evidenced by page 8, lines 15-16, page 9, lines 6-10, 31-36, and page 10, lines 1-16 taken together with Fig. 5 of Ruffini.  In these disclosures, Ruffini teaches in Fig. 5, an alternate path 38 between the end-to-end points 20 and base station 10 in which the active probing packets and the timing packets travel.  The active probing packets are analogous to the claimed “preamble protocol data units,” and the timing packet is analogous to the claimed “time function protocol data unit.”  And since these active probing and timing packets travel along the alternate path 38 between the end points 20 and 10, the active probing packets must carry the selecting of paths is for transmitting probing packets in addition to the timing packets, to complete a set of probing paths required for the analyzing.” (emphasis added).  In addition, the rejection of claim 1 was also based on an alternate grounds of rejection in the last office action and repeated herein which the applicant has not addressed in this response (see page 5, third paragraph, supra, which begins with “Assuming arguendo …”).
Applicant’s arguments, re claim 1, in relation to the secondary reference, Risk, are noted.  However, as correctly noted by the applicant, Risk was not relied upon to disclose the above-identified claimed feature of claim 1, and as such applicant’s arguments regarding Risk are not persuasive.
Applicant argues, re dependent claim 14, that “there is nothing in the citation to suggest the claimed time function protocol data unit, and that such carries an event message of a synchronization protocol using such a two way exchange of messages, even considering the knowledge of one of ordinary skill in the art.”  However, this argument is not persuasive for the reasons given in the detailed rejection above, see pages 9-10 of this office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414